              Case 2:19-cv-02568-AB Document 33 Filed 08/10/20 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA

AMEEN McCALL                                   :
    Plaintiff,                                 :
                                               :               CIVIL ACTION
        v.                                     :               NO. 19-cv-2568
                                               :
CITY OF PHILADELPHIA AND                       :
CORRECTIONS OFFICER                            :
JOJO THAZHATHEL                                :
      Defendant.                               :


August 10, 2020                                                                   Anita B. Brody, J.

                                        MEMORANDUM

        On the evening of June 17, 2019, Plaintiff Ameen McCall was violently attacked and

struck in the right eye with a storage container by his cellmate at the Curran-Fromhold

Correctional Facility (“CFCF”). Shortly after the assault, Defendant Corrections Officer Jojo

Thazhathel visited the cell and saw that McCall was bleeding extensively from his right eye.

McCall asked for immediate medical help, but Thazhathel refused to assist him because it was a

holiday weekend and no medical personnel were available. Despite working until 7:00 a.m. the

next day, Thazhathel did not check-in on McCall during the remainder of his shift. It was not

until June 19, 2017 that McCall received medical attention for his eye. Physicians diagnosed

McCall with a ruptured globe and fracture of his sinus and nasal bones. They also determined

that it was too late to save McCall’s eye due to his delayed medical treatment and the severity of

the injury.

        On June 13, 2019, McCall filed a Complaint (“Original Complaint”) against Defendants

City of Philadelphia (‘City”) and Corrections Officer John Doe, 1 alleging that Defendants


1
 In the Original Complaint, McCall also brought suit against Defendant Corizon Health. On July 24,
2019, the parties stipulated to the dismissal of Corizon Health.
           Case 2:19-cv-02568-AB Document 33 Filed 08/10/20 Page 2 of 9




violated his Eighth and Fourteenth Amendment rights. 2 Shortly after filing the Original

Complaint, McCall’s counsel began reaching out to City’s counsel for assistance in identifying

the John Doe Officer. After several failed attempts at getting City’s cooperation in identifying

the John Doe Officer, McCall filed a motion for leave to conduct limited John Doe Discovery.

On September 4, 2019, I granted McCall’s motion for John Doe Discovery.

        At the Rule 16 Conference on September 26, 2019, McCall’s counsel disclosed that they

were still encountering difficulty getting the City to identify the John Doe Officer and moved for

an extension of time to serve any John Doe Officer. Due to the repeated attempts to learn the

identity of the John Doe Officer, I granted McCall’s motion for an extension of time to serve any

John Doe Officer until on or before November 20, 2019. Before that extension of time expired,

on October 29, 2019, McCall filed a First Amended Complaint (“Amended Complaint”)

replacing the John Doe Officer with newly named Defendant Corrections Officer Jojo

Thazhathel. The factual allegations and claims remained the same as in the Original Complaint.

        Thazhathel moves to dismiss all claims against him on non-merits grounds under Federal

Rule of Civil Procedure 12(b)(6). Specifically, he contends that all claims against him should be

dismissed because McCall improperly filed the Amended Complaint or, in the alternative,

because the claims are barred by the statute of limitations. For the below reasons, I will deny

Thazhathel’s motion to dismiss. Thazhathel, however, will have another opportunity to raise his

statute of limitations argument once discovery is complete.

I. STANDARD OF REVIEW

        “As a general matter, a district court ruling on a motion to dismiss may not consider

matters extraneous to the pleadings. However, an exception to the general rule is that a


2
 McCall brings this action under 42 U.S.C. § 1983. I exercise federal question jurisdiction over this
action pursuant to 28 U.S.C. § 1331.
             Case 2:19-cv-02568-AB Document 33 Filed 08/10/20 Page 3 of 9




‘document integral to or explicitly relied upon in the complaint’ may be considered . . . .” In re

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (citation omitted)

(quoting Shaw v. Dig. Equip. Corp., 82 F.3d 1194, 1220 (1st Cir. 1996)). Thus, a court may

consider “the complaint, exhibits attached to the complaint, matters of public record, as well as

undisputedly authentic documents if the complainant’s claims are based upon these documents.”

Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

II. DISCUSSION

          A. The Filing of the Amended Complaint

          Because McCall was unable to file the Amended Complaint within the timeframe

provided by Federal of Civil Procedure 15(a) for amending as a matter of course, 3 McCall’s only

avenue for amending his pleading was “with the opposing party’s written consent or the court’s

leave.” Fed. R. Civ. P. 15(a)(2). Thazhathel contends that the Amended Complaint must be

dismissed because McCall did not receive the opposing party’s written consent or the court’s

leave to amend.

          Rule15(a)(2) requires that a plaintiff obtain the court’s leave to amend, but it also

instructs that “[t]he court should freely give leave when justice so requires.” Fed. R. Civ. P.

15(a)(2). The only justifications for a court to deny leave to amend are undue delay, bad faith,

dilatory motive, prejudice, and futility. Lake v. Arnold, 232 F.3d 360, 373 (3d Cir. 2000).

“While a District Court has substantial leeway in deciding whether to grant leave to amend,

when it refuses this type of request without justifying its decision, this action is ‘not an exercise


3
    Rule 15(a)(1) provides:
          A party may amend its pleading once as a matter of course within:
              (A) 21 days after serving it, or
              (B) if the pleading is one to which a responsive pleading is required, 21 days after
                   service of a responsive pleading or 21 days after service of a motion under Rule
                   12(b), (e), or (f), whichever is earlier.
           Case 2:19-cv-02568-AB Document 33 Filed 08/10/20 Page 4 of 9




of its discretion but an abuse of its discretion.’” Id. (quoting Foman v. Davis, 371 U.S. 178, 182

(1962)).

       The Court never explicitly granted McCall leave to amend the Complaint. At the Rule 16

conference, however, due to McCall’s numerous attempts to identify the John Doe Officer, the

Court granted McCall an extension of time to serve any John Doe Officer until on or before

November 20, 2019. Obviously, when the Court granted the extension to serve it was with the

understanding that McCall’s counsel would be able to amend the Complaint to name any John

Doe Officer once s/he was identified. As a result, on October 29, 2019—within the extended

service period—McCall was able to file an Amended Complaint that named Corrections Officer

Jojo Thazhathel.

       In extending the time to serve, the Court impliedly granted leave to McCall to amend the

Complaint with the newly identified defendant. To remove any doubt, the Court today explicitly

grants McCall leave to amend the Complaint nunc pro tunc because Thazhathel has not

presented any justification for denying McCall leave to amend and justice so requires. See, e.g.,

Nittany Nova Aggregates, LLC v. WM Capital Partners, LLC, No. 4:16-CV-00120, 2017 WL

748793, at *6 (M.D. Pa. Feb. 27, 2017) (granting request for leave to amend the complaint nunc

pro tunc because there was “no evidence in the record indicating that Plaintiff’s request [wa]s the

result of undue delay, bad faith, dilatory motive, prejudice, or would otherwise be futile”).

Therefore, I will deny Thazhathel’s motion to dismiss on the basis that the Amended Complaint

was improperly filed.

       B. The Statute of Limitations

       Thazhathel also argues that McCall’s claims against him should be dismissed because
           Case 2:19-cv-02568-AB Document 33 Filed 08/10/20 Page 5 of 9




they are barred by the statute of limitations. A statute of limitations defense is an affirmative

defense. Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014). “[A] complaint need not

anticipate or overcome affirmative defenses; thus, a complaint does not fail to state a claim

simply because it omits facts that would defeat a statute of limitations defense.” Id. at 248; see

also Fed. R. Civ. P. 8. A statute of limitations defense may be raised in a motion under Rule

12(b)(6) only if it is apparent on the face of the complaint that the cause of action has not been

brought within the statute of limitations. Robinson v. Johnson, 313 F.3d 128, 135 (3d Cir. 2002).

       In actions brought under § 1983, a court borrows the state statute of limitations for

personal injury actions. Owens v. Okure, 488 U.S. 235, 236 (1989). In Pennsylvania, the

applicable statute of limitations for § 1983 actions is the two-year statute of limitations

applicable to personal injury actions. Garvin v. City of Philadelphia, 354 F.3d 215, 220 (3d Cir.

2003) (citing 42 Pa. Cons. Stat. Ann. § 5524(7)).

       It is undisputed that the two-year statute of limitations for McCall’s claim began to run

when the assault and subsequent interaction with Thazhathel occurred on the evening of June 17

into June 18, 2017. The Original Complaint was filed on June 13, 2019. The Amended

Complaint was filed on October 29, 2019. On its face, McCall’s Amended Complaint was filed

four months after the statute of limitations had expired on June 18, 2019. Thazhathel contends

that the claims against him must be dismissed now because the action against him was not

brought within the statute of limitations. McCall responds that the claims against Thazhathel

were timely filed because the Amended Complaint relates back to the Original Complaint that

was filed within the two-year statute of limitations.

       The relation back doctrine “can ameliorate the running of the statute of limitations on a

claim by making the amended claim relate back to the original, timely filed complaint.”
              Case 2:19-cv-02568-AB Document 33 Filed 08/10/20 Page 6 of 9




Singletary v. Pa. Dept. of Corr., 266 F.3d 186, 193 (3d Cir. 2001). Federal Rule of Civil

Procedure 15(c) governs when an amended complaint identifying a John Doe defendant relates

back to the original complaint. 4 Garvin, 354 F.3d at 220. For an amended complaint identifying

a John Doe to relate back, a plaintiff must show:

        (1) the claim or defense set forth in the amended pleading arose out of the conduct,
        transaction or occurrence set forth in the original pleading; (2) within the time
        period provided in Rule 4(m), the party or parties to be added received notice of the
        institution of the suit and would not be prejudiced in maintaining a defense; and (3)
        the party sought to be added knew that, but for a mistake concerning his or her
        identity, he or she would have been made a party to the action.

Id. at 222.

        Thazhathel only argues that the Amended Complaint does not relate back to the Original

Complaint because Thazhathel did not receive notice of the Amended Complaint within the time

period provided by Federal Rule of Civil Procedure 4(m). McCall responds that Thazhathel

received timely notice either because good cause extended the period for service under Rule

4(m) or he had constructive notice of the suit under the “shared attorney” method. Rule 4(m)



4
 Federal Rule of Civil Procedure 15(c) provides that an amended pleading relates back to the date of the
original pleading when:

        (A) the law that provides the applicable statute of limitations allows relation back;

        (B) the amendment asserts a claim or defense that arose out of the conduct, transaction, or
            occurrence set out—or attempted to be set out—in the original pleading; or

        (C) the amendment changes the party or the naming of the party against whom a claim is
            asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period provided by Rule
            4(m) for serving the summons and complaint, the party to be brought in by
            amendment:

           (i)     received such notice of the action that it will not be prejudiced in defending on
                   the merits; and

           (ii)    knew or should have known that the action would have been brought against it,
                   but for a mistake concerning the proper party’s identity.

Fed. R. Civ. P. 15(c).
           Case 2:19-cv-02568-AB Document 33 Filed 08/10/20 Page 7 of 9




requires a plaintiff to serve a defendant within 90 days after the complaint is filed, “[b]ut if the

plaintiff shows good cause for the failure, the court must extend the time for service for an

appropriate period.” 5 Fed. R. Civ. P. 4(m). “The ‘shared attorney’ method of imputing Rule

15(c)(3) notice is based on the notion that, when an originally named party and the party who is

sought to be added are represented by the same attorney, the attorney is likely to have

communicated to the latter party that he may very well be joined in the action.” Singletary, 266

F.3d at 196.

        Whether Thazhathel received timely notice based on a good cause extension or the

“shared attorney” method requires an examination of facts outside the Amended Complaint. A

finding of good cause for an extension “requires ‘a demonstration of good faith on the part of the

party seeking an enlargement and some reasonable basis for noncompliance within the time

specified in the rules.’” MCI Telecommunications Corp. v. Teleconcepts, Inc., 71 F.3d 1086,

1097 (3d Cir. 1995) (quoting Petrucelli v. Bohringer and Ratzinger, 46 F.3d 1298, 1312 (3d Cir.

1995)). A finding that the “shared attorney” method applies requires proof that notice of the

action can be imputed to the newly named defendant within the 90-day service period by virtue

of representation the newly named defendant shared with a defendant originally named in the

lawsuit. Singletary, 266 F.3d at 196.




5
  Although Thazhathel argues that the good cause extension does not apply to Rule 15(c)’s notice
requirement, several other circuits have held that Rule 15(c) incorporates any Rule 4(m) extension. See
Robinson v. Clipse, 602 F.3d 605, 608 (4th Cir. 2010) (“Rule 15(c)’s notice period incorporates any
extension of the [90]-day period under Rule 4(m).”); Lee v. Airgas Mid-South, Inc., 793 F.3d 894, 897 n.3
(8th Cir. 2015) (stating that Rule 15(c)’s notice requirement may be extended for good cause); Donald v.
Cook Cty. Sheriff’s Dept., 95 F.3d 548, 561 (7th Cir. 1996) (remanding to the district court to determine
whether good cause existed to extend Rule 15(c)’s notice requirement); see also Skoczylas v. Fed. Bureau
of Prisons, 961 F.2d 543, 545 (5th Cir. 1992) (noting in dicta that the notice requirement can be extended
if good cause is shown); Green v. Robinson, 112 F. App’x 165, 169-70 (3d Cir. 2004) (considering
whether there was good cause to extend the time for service, which would extend Rule 15(c)’s notice
requirement). Thus, it is very likely that Rule 15(c)’s notice period incorporates any Rule 4(m) extension.
          Case 2:19-cv-02568-AB Document 33 Filed 08/10/20 Page 8 of 9




       As previously noted, “a plaintiff is not required to plead . . . facts sufficient to overcome

an affirmative defense.” Schmidt, 770 F.3d at 251. Here, McCall elected not to plead any facts in

the Amended Complaint pertaining to his statute of limitations defense. Rather, both parties rely

on documents they attached to their briefs to argue the applicability of the relation back doctrine

and the existence of good cause and the “shared attorney” method. Pl.’s Resp., Exs. A-M, ECF

No. 31; Def.’s Mot. Dismiss, Ex. F, ECF No. 28. Because McCall’s claims in the Amended

Complaint are not “based” on these extrinsic documents, the documents may not be considered

on a 12(b)(6) motion to dismiss. See Mayer, 605 F.3d at 230.

       In Schmidt, the Third Circuit held that it was premature to dismiss a case under Rule

12(b)(6) on statute of limitations grounds where the time-bar was not apparent on the face of the

complaint. 770 F.3d at 253. In that case, the defendant claimed that the statute of limitations

barred the claims and the plaintiff countered that the discovery rule had tolled the running of the

statute of limitations. Id. at 245. After relying on documents extraneous to the complaint, the

district court granted the 12(b)(6) motion to dismiss. Id. at 248. The Third Circuit reversed the

district court because it had impermissibly relied on documents extraneous to the complaint and

the district court’s ruling was premature because the complaint did not show whether the

discovery rule saved the claims. Id. at 249-253. Similarly, Thazhathel contends that the

Amended Complaint demonstrates that the statute of limitations bars McCall’s claims against

him, to which McCall responds that the relation back doctrine renders the claims timely—a

defense that requires examination of evidence extraneous to the Amended Complaint. But, as

Schmidt instructs, extraneous evidence may not be considered on a 12(b)(6) motion to dismiss.

Therefore, because the Amended Complaint does not show whether McCall’s defense saves the
              Case 2:19-cv-02568-AB Document 33 Filed 08/10/20 Page 9 of 9




claims, it is premature to consider the statute of limitations argument at this stage of the

litigation.

IV. CONCLUSION

        For the reasons set forth above, I will deny Thazhathel’s motion to dismiss.




                                               __s/ANITA B. BRODY, J.
                                               ANITA B. BRODY, J.




Copies VIA ECF on 08/10/2020
